Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Concurrent proceedings:
(STAYED) 1:19CV450 HANWHA & ADVANCE V. JINKOSOLAR HOLDING
(STAYED) 1:19CV451 HANWHA & ADVANCE V. LONGI ENERGY
(STAYED) 1:19CV452 HANWAY & ADVANCE V. REC. SOLAR
(Notice of Appeal filed 03 February 2021) IPR2019-01072
(Notice of Appeal filed 08 February 2021) IPR2019-01145

The patent sought to be reissued by this application is involved in litigation.  Any documents and/or materials which would be material to the patentability of this reissue application are required to be made of record in reply to this action.


Note that claims 12-14 are currently under appeal from the final written decisions in IPR2019-01145 and IPR2019-01072. The rejections of claims 12-14 are adopted in this reissue application.

Defective Reissue Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
37 CFR 1.175(b) states “If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor’s oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.” 
	MPEP § 1414 II B states: “A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” 
MPEP § 1414 II C states: “In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.”

The error statement states “This is a broadening reissue” however, a claim that the application seeks to broaden is not identified. Instead, “a failure to claim…a plurality The error statement should state what claims are to be broadened and in what way the broadening should occur. 
37 CFR 1.175(c) states “The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if:
(1) The application does not seek to enlarge the scope of the claims of the original patent; or
(2) The application for the original patent was filed under § 1.46  by the assignee of the entire interest.

The substitute statement in lieu of an oath or declaration for reissue patent application does not indicate that the original patent was filed under § 1.46 by the assignee of the entire interest.  The face of US Patent 9,893,215 does not show the assignee as an applicant. 
A new reissue declaration is required.


Claim Rejections - 35 USC § 251
Claims 1-21 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 17-21 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  The application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46. 
A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  
Claims 17-21 are broader in scope than all of the claims of US Patent 9,893,215 (Hereafter “The ‘215 Patent”). Claims 1, 12 and 16 and their dependent claims 2-11 and 13-15 of the ‘215 Patent require a first dielectric layer comprising aluminum oxide on a surface of the silicon substrate. Based on the prosecution of the ‘215 Patent, this limitation excludes any other layer in between (See the original application 12/742,818 in remarks that accompanied the amendment filed 19 February 2014).  Reissue claims 17-21 use the broader language: “a first dielectric layer above the crystalline semiconductor wafer”. Therefore, reissue claims 17-21 are broader in scope than the claims of the ‘215 Patent.  
Protest
	A protest was filed September 10, 2020 in the parent reissue case 16/790,346. Claims 1-21 at issue in the protest are currently active in this reissue application.  The 

Recapture
Claims 17-21 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The three-step test for recapture is set forth in MPEP 1412.02 II.  In the instant case, the reissue claims fail steps 1-3 as follows.  
Step One: Claims 17-21 are broader in scope than all of the claims of the ‘215 Patent for the reasons outlined in the previous 35 U.S.C. 251 rejection. See MPEP 1412.02.
Step Two: The broadening aspects of the reissue claims were surrendered in the patent application which matured into the ‘215 Patent. 
The placement of the first dielectric layer of Al2O3 directly on the silicon substrate was argued to distinguish applicant’s claims over Schmidt and Hoex in the US Patent Application 12/742,818 in remarks that accompanied the amendment filed 19 February 2014. Applicant argued that intervening layers were excluded from the claims. (see pages 7-9 of the remarks).  Accordingly, “first dielectric layer comprising aluminum oxide on a surface of the silicon substrate” is a surrender generating limitation because it was argued to overcome the prior art rejections. 
Step Three: Reissue claims 17-21 are not materially narrowed in other aspects of the surrender-generating limitation so as to avoid the recapture rule.  
Therefore, claims 17-21 are rejected as being impermissible recapture of broadened subject matter surrendered in the application which matured into the ‘215 Patent.

Provisional Obviousness Double Patenting
MPEP 1451 II. States “Where the parent and the continuation reissue applications are examined together, a provisional double patenting rejection should be made in both cases as to any overlapping claims.”
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-34 of copending Application No. 16/790,346. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of aluminum oxide and hydrogen-embedded silicon nitride dielectric layers on a silicon substrate in the copending application is essentially the same as in the present claims.
Claim 17 is identical to claim 22 of the copending application with the following differences:
Claim 22 is directed to a solar cell instead of a ‘photovoltaic device for generating electricity instead of a solar cell. A solar cell constructed of the same elements and used for the same purpose is a photovoltaic device.
Claim 22 claims a stack of dielectric layers configured to passivate the semiconductor wafer instead of a passivation stack including first and second dielectric layers. It would have been obvious to expect a stack of dielectric layers configured to passivate the semiconductor wafer to passivate the semiconductor wafer because the stack is constructed of the same layers and located in the same place above the semiconductor wafer. 



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  (See MPEP 1451 II)

Claim Rejections - 35 USC § 112 and 35 USC § 251
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
2 plasma to passivate the silicon substrate but that is followed by an etching with hydrofluoric acid to remove the oxidized silicon oxide. This is a two-step cleaning process intended to prepare the substrate for coating with aluminum oxide.  There is no disclosure in the specification of a completed solar cell as claimed having a silicon wafer which is oxidized but not etched such that it remains oxidized.  An oxidized semiconductor surface is new matter. 
Claims 18 is rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as for the reasons set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 6-8 and 12-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application 2005/0260347 A1 to Narwankar et al (Hereafter, ”Narwankar”). 
With regard to claims 1 and 8, Narwankar teaches methods of forming layers on a silicon wafer wherein a dielectric layer is formed first on the silicon wafer (see abstract and [0019]). A capping layer is then formed directly on the dielectric layer and the capping layer is taught to be nitrided silicon-containing materials such as silicon oxide. 
Narwankar’s deposition processes used hydrogen containing precursors such as silanes that would necessarily result in the presence of hydrogen in the capping layer. (see [0036]) Furthermore, the claims do not require a minimum amount of embedded hydrogen and there is no evidence that the hydrogen introduced by Narwankar’s processes can be completely removed. Example 1 of Narwankar produces a dielectric layer 100 Å (10 nm, see [0065]) thick. The specific example of 10 nm is within the claimed ranges of less than 50nm and less than 30 nm and therefore anticipates the ranges of claims 1 and 8. (See MPEP 2131.03 I)
With regard to claim 3, the capping layer of Narwankar chooses silicon oxide from the list of claimed alternatives. 
With regard to claim 6, the silicon oxide layer of Narwankar is formed and then subjected to nitridation at temperatures from about 600 °C to about 1200 °C. (see [0038] and [0041]) The nitridation is a high-temperature step carried out at temperatures above 600 °C after depositing the second dielectric layer.
With regard to claim 7, Narwankar teaches no further layers on the silicon wafer surface as required by the claim.

The dielectric and capping layers on a substrate as taught by Narwankar constitute a self-contained and structurally complete product which is capable of functioning as a solar cell. The intended use of claim 12 does not indicate a structural difference between the claimed product and the product of Narwankar. (See MPEP 2111.02. II)
Narwankar’s deposition processes used hydrogen containing precursors such as silanes that would necessarily result in the presence of hydrogen in the capping layer as detailed above for claims 1 and 8. Furthermore, the thickness ranges and the thickness of Example 1 of Narwankar anticipate the thickness ranges of claims 12 and 14 for reasons set forth above. 
With regard to claim 13, the capping layer of Narwankar chooses silicon oxide from the list of claimed alternatives. 


Claim 16 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO2006/097303 to Agostinelli et al (Hereafter, “Agostinelli”).
With regard to claim 16, Agostinelli teaches solar cells made of semiconductor wafers which are silicon (see page 13, lines 22-23; page 14, lines 8-10; page 24, lines .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narwankar as applied to claims 1 and 6 above, and further in view of “Excellent passivation of highly doped p-type Si surfaces by the negative-charge-dielectric Al2O3” to Hoex et al. (Hereafter, "Hoex 2007”).
Narwankar is relied upon herein as set forth above.
With regard to claims 2 and 9, Narwankar does not teach that the silicon substrate is firstly flushed with an aluminium-containing compound comprising at least one of Al(CH3)3, AlCl3, Al(CH3)2Cl and (CH3)2(C2H5)N:AlH3, so that an aluminium-containing layer is deposited on the surface of the silicon substrate, and wherein the 3)3 and O2 plasma exposure (see abstract and paragraph bridging pages 112107-1 and 112107-2).  The alternating steps correspond to the flushing and oxidizing steps of claim 2.   It would have been obvious to use the alternating steps of Hoex 2007 in the ALD process of Narwankar because Hoex 2007 teaches that doing so produced a layer having excellent surface passivation on solar cells. (see second-to-last paragraph of page 112107-3)

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narwankar as applied to claim 1 above, and further in view of WO2007/043881 to Komatsu et al. (Hereafter, "Komatsu”).
Narwankar is relied upon herein as set forth above.
With regard to claim 4, Narwankar does not explicitly teach that the silicon oxide layer is formed by a plasma-enhanced chemical vapor deposition (PECVD) method. Komatsu teaches solar cells wherein a silicon nitride film deposited by PECVD (see page 4, lines 1-3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the capping layer of Narwankar by PECVD at because Komatsu teaches that ‘several percentages’ of hydrogen may be included in the silicon nitride film made by PECVD. (see page 4, lines 1-7)
With regard to claim 5, Narwankar does not teach that the second layer of silicon nitride is embedded with at least 1 at. % hydrogen.  Komatsu teaches making solar cells with a silicon nitride film having 7 at. % hydrogen in ‘group B’ (see Table 1 bridging 

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narwankar and Hoex 2007 as applied to claims 1, 2, 6 and 9 above, and further in view of Agostinelli and Komatsu.
Narwankar and Hoex 2007 are relied upon herein as set forth above.
With regard to claims 10 and 11, Narwankar and Hoex 2007 do not teach depositing the second layer by PECVD.  Komatsu teaches solar cells wherein a silicon nitride film deposited by PECVD (see page 4, lines 1-3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the capping layer of Narwankar by PECVD at because Komatsu teaches that ‘several percentages’ of hydrogen may be included in the silicon nitride film made by PECVD. (see page 4, lines 1-7) 
With regard to claims 10 and 11, the thickness of the second layer in Narwankar is not taught to have a thickness of more than 50 nm.  Agostinelli teaches forming SiN passivation films thicker than 100 nm (see page 19, lines 22-27).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to make the SiN layer of Narwankar more than 50 nm of SiN because Agostinelli teaches 
With regard to claims 10 and 11, Narwankar and Hoex 2007 do not teach that the second layer of silicon nitride is embedded with at least 1 at. % hydrogen.  Komatsu teaches making solar cells with a silicon nitride film having 7 at. % hydrogen in ‘group B’ (see Table 1 bridging pages 8 and 9).  It would have been obvious to a person of ordinary skill in the art to have embedded 7 at % hydrogen in the capping layer of Narwankar which is more than the at least 1 at % hydrogen claimed at the time the invention was made because Komatsu teaches that it was the appropriate hydrogen content to passivate the defect in the substrates when annealed under appropriate conditions and cause further improvement of Jsc and Voc. (see page 9, lines 12-15)

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Narwankar in view of U.S. Patent No. 6,929,700 to Tan et al. (Hereafter, “Tan”).
Narwankar teaches all of the features of claims 12-14 as outlined in the above anticipation rejection.  The claims are also obvious over Narwankar in view of Tan. 

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application 2004/0112426 A1 to Hagino (Hereafter, “Hagino”). 
With regard to claim 12, Hagino teaches a solar cell with a dopant diffusion layer (6, 6A, 6B) on a light-receiving surface of a silicon wafer (see [0026] and figures 1 and 
Hagino does not teach that the second layer of silicon nitride is embedded with hydrogen. Hagino teaches that “A silicon nitride film can be formed by CVD using silane, ammonia, hydrogen and the like as a base material.” (see [0029]) It would have been obvious to a person of ordinary skill in the art at the time the invention was made to expect hydrogen to be embedded in the second layer of silicon nitride because a CVD process in the presence of silane would have resulted in hydrogen being embedded in the silicon nitride layer. 
With regard to claim 13, Hagino selects silicon nitride from the claimed group consisting of silicon nitride, silicon oxide and silicon carbide.
With regard to claim 14, Hagino teaches that its surface passivation film is no more than “approximately 3 nm - 30 nm thick” which falls entirely within the range of claim 14 requiring less than 50 nm and therefore discloses the claimed ranges with sufficient specificity. (See MPEP 2131.02 II) 

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagino in view of “Defect passivation of industrial multicrystalline solar cells based on PECVD silicon nitride,” by Duerinckx et al. (Hereafter, “Duerinckx”) and “Ultralow surface recombination of c-Si substrates passivated by plasma-assisted Al2O3” by Hoex et al. (Hereafter “Hoex 2006”).  
Hagino teaches features of claim 12 as set forth above. Hagino does not teach that the second layer of silicon nitride is embedded with hydrogen. Duerinckx describes that there are several techniques for hydrogen passivation of silicon bulk and surfaces, including “deposition of H-containing silicon nitride layers (SiNx:H).” (See page 232). Duerinckx further describes that hydrogen-containing silicon nitride layers were becoming widely introduced in industrial crystalline silicon solar cell processes due to “combining in one processing step an antireflection coating deposition along with surface and bulk passivation.” at page 232. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to utilize silicon nitride embedded with hydrogen in the antireflection layer because the deposition of SiNx layers, including direct plasma enhanced chemical vapor deposition (PECVD), effectively passivates the bulk of multicrystalline cells resulting in an important efficiency improvement, according to Duerinckx pp 232–235.
Hagino teaches features of claim 12 as set forth above. Hagino does not teach that the first dielectric layer has a thickness of less than 50nm. Hoex 2006 teaches solar cells employing aluminum oxide layers 7-30nm in thickness (see abstract and page 042112-1, last paragraph). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the aluminum oxide dielectric layer of Agostinelli between 2 nm and 50 nm in thickness because Hoex 2006 teaches that 7nm aluminum oxide films enabled significantly faster process, growth and annealing times .

Claims 12-15 and 17-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agostinelli in view of Hoex 2006.
With regard to claim 12, Agostinelli teaches solar cells made of semiconductor wafers which are silicon (see page 13, lines 22-23; page 14, lines 8-10; page 24, lines 22-28).  A stack of dielectric layers for passivation of the semiconductor wafers is taught to be comprised of a dielectric layer and a hydrogenated SiN passivation layer (see page 13, line 24 to page 14, line 17).   The dielectric layer is taught to contain aluminum oxide (see page 15, lines 25-26; page 16, lines 11-14; page 20, lines 27-29). Agostinelli does not teach that the first dielectric layer is less than 50 nm in thickness.  Hoex 2006 teaches solar cells employing aluminum oxide layers 7-30 nm in thickness (see abstract and page 042112-1, last paragraph). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the aluminum oxide dielectric layer of Agostinelli to be less than 50 nm in thickness because Hoex 2006 teaches that 7nm aluminum oxide films enabled significantly faster process, growth and annealing times compared to state-of-the-art passivation schemes (see page 042112-3 third full paragraph). 
With regard to claim 13, Agostinelli teaches that the second layer is hydrogenated SiN which is one of the claimed group of materials.
With regard to claim 14, Agostinelli does not teach that the first dielectric layer is less than 30 nm thick.  Hoex 2006 teaches aluminum oxide layers 7-30nm in thickness 
With regard to claim 15, Agostinelli also teaches that the passivation layer has a thickness of larger than 200nm, which falls entirely within the claimed range of more than 50nm. (see page 14, lines 1-3 and also lines 13-17) Agostinelli does not teach that the first dielectric layer is formed by atomic layer deposition.  Hoex 2006 teaches solar cells employing PA-ALD aluminum oxide layers (see abstract and page 042112-1, last paragraph). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the aluminum oxide dielectric layer of Agostinelli by atomic layer deposition because Hoex 2006 teaches that PA-ALD aluminum oxide films enabled significantly faster process, growth and annealing times compared to state-of-the-art passivation schemes (see page 042112-3 third full paragraph).
With regard to claims 17 and 19, Agostinelli teaches solar cells as set forth above in the rejections of claims 12 and 15 and in addition are made of semiconductor wafers which are doped crystalline silicon (see page 13, lines 22-23; page 14, lines 8-10; page 24, lines 22-28).  Metal contacts are taught to pass through the dielectric layer and the passivation layer (see abstract; page 9, lines 11-16; page 14, lines 6-7).  
Agostinelli does not teach that the first dielectric layer is between 2 nm and 50 nm in thickness.  For the reasons outlined previously, it would have been obvious to a 
With regard to claim 18, Agostinelli teaches that a silicon dioxide is formed on the surface of the silicon substrate (see page 5, lines 6-9).
With regard to claims 20 and 21, Agostinelli refers to the light incident side of the solar cells as the front side and the light non-incident side as the back side. Teachings outlined above for claim 17 placed the dielectric and passivation layers on Agostinelli’s back side. At page 12, lines 14-16 Agostinelli teaches that the steps previously described for the back side of the solar cell may also be applied to the front side. Therefore, Agostinelli teaches the stack being above the sunlight non-incident side or above the sunlight incident side of the semiconductor wafer. 


Conclusion
Claims 1-21 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,893,215 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194. The examiner can normally be reached 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Conferees:

/Norca L. Torres Velazquez/Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991